 

3 aw Aa. y a a @ ag.
P.O, BOX 9500 WILKES-BARRE, PA 18773-9500 - Navient.com
Convenience with a click

Enroll'in-Auto Pay

$

. « View Loan Information
CREROGC-202010 0001709 0099106007780 1/4 040004162589 15571-19578 ¢ View Payment History
_ * View Frequently Asked Questions:
DEE L SHISHIDO e Make a One-Time Payment

wasn 39 707 W, LAKE KETCHU

Pex M ROAD . oo Oe
He . You have $309.38) due'11/07/20..

STANWOOD WA 98292-9709

 

 
  

 

Account Numbér
Bilting Grotipt

HU SS ec ewe danienvewensen Aesedenneeranicessesncanegs oeaeenenr

Statement Date

  
     
   
 

Billing Period
09/11/20 to 10/41/20

 
   
 
  

 

Payments: since Last Bill

  
 
  
  
 
 
 
 
  

| For help with’ your situation, log irito access . Past Due: Amount nt (Pay Now).
CORA, powered by Artificial Intelligence (Al).

 

: Pay Past’Due Ainouint By
, ta.Fee.

 

 

 

 

 

“bear about repaymentplan options and Current Amount Bue oS
Ways you may beable to lowe your ee
payment ani jount Current Amount Due Date

Pay Current. Amount Pus 6
+ any Past-Due Amount!
“Answer a few questions, and CO. RA vl give you ais “to-avoid additional. ¥

~ Options for your situation. ttle ree

   

 

 

 

 

   

 

  

“Dalach along perforation and return wilh your payenant or go to: Navlent como niake-an electronic’ payers

| Account Number (aE O1-1

TotalPayment-Due $309.38

 

 

 

 

 

| See above fot dales and Late’ Faes that apply’ Make checks payable toNavient cash)
ety . / . _ Changed your address or phorie- fiumber?
Navient Please visit Navlent.cam to Update yatit information,
PO.BOX 9533. . oe

WILKES-BARRE, PA 18773-9533, Baee

 

Case 15<16924-MLBerDoc 70-10 Filed 11429/20 Ent.
Loan Information.as of 10/14/20

   

 

 

 

 

 

2,918.27 1,748.94

 

78.84

4.44

 

 

    

 

 

   
  

  

2,732.29 6,952.02
aac vacasctention « anaaavertsyeedrererey Svaursererveneacaos
16,876.00 22,374.00
0.00 0,00
Aer: 4,297.86" »16,424,03
7,864.42" 3 4,840.26 16,487.08
eeeeendosanies A badevtvettontens: NNEC OEEE RSA me awed eons. ia teesdeaererteseseeess Faken new areasiee
7,843.21 4,207.88 46,421:90
2071 (2.63 45.14
0,00 , 0,00 0.00

 

 

 

 

total

 

 

 

 

 

: 0.00
be vaderseevend oonv i sbeserpentanseerechl Sees: fovea: oo enesianavecesbeons
* odaiowad
G00 , ; i , : 0.00
0.00 Ry : _ 0.00
, 0,00
48
aor auaedeangrevasges Eyre tedace vepereedaaegar:
“ae
0.00
6.00
: vsinaneg 7  o2ia7toa”
“PLUSLOAN - PLUSLOAN
asco | $500:
F
909,38
78.09
_ 0.02
4.8t
481

 

 

 

Interest continues to accrue on any” loan(s) until thé Joan has been paid in-full, indluding loans in a paid ahead status. Follow the PAYMENTS section of
‘his staterent to learn how-to reduce the total cost-of your loan(s) by making payments on paid ahead loans,

‘The Billing, Petiod Summary section:eflects all payments received during” ‘your billing period, Ifyou made more than.one payment during your billing
deriad, the Last Payment Effectivé Date Is thé date the most recent payment was credited to your account. To sée your fill transaction history and all
jayment-effective dates, log in to your account at Navient. com.

Account number: [uum 91-1

Case 15-15924-MLB Doc 70-10 Filed 11/29/20 Ent. 11/29/20 18:36:39 Pg. 2 of 2
